Citation Nr: 0636202	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1985 to May 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for status post anterior cruciate ligament 
reconstruction, left knee, rated 0 percent, effective August 
17, 2001 (the date of claim).  The veteran has moved to the 
state of Washington, and his claims folder is now under the 
jurisdiction of the Seattle RO.  A June 2006 rating decision 
increased the rating for the left knee disability to 10 
percent, effective August 17, 2001.  Because the rating is 
less than the maximum provided under the applicable criteria 
(and since the veteran has not expressed satisfaction with 
the rating), it does not represent a complete grant of the 
benefit sought, and the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

The veteran's service connected postoperative left knee 
disability is manifested by slight limitation of motion, 
including due to pain, on use; there is no subluxation or 
lateral instability, no ankylosis of the knee, no limitation 
of extension, and flexion is not limited to 30 degrees or 
less.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service connected left knee disability.  38 
U.S.C.A.§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes), 5257, 
5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dungess v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, a June 2005 letter 
advised him of the evidence necessary to substantiate the 
claim for an increased rating, and advised him of his and 
VA's responsibilities in claims development and to submit any 
evidence in his possession pertinent to the claim.  A 
February 2004 statement of the case (SOC), a June 2006 
supplemental SOC (SSOC) and a June 2006 rating decision 
provided the text of applicable regulations and explained 
what the evidence showed.  The veteran has had full 
opportunity to participate in the adjudicatory process; he is 
exercising his right to appeal the rating assigned/pursue a 
higher disability rating.  He is prejudiced by any notice 
deficiency that might have occurred earlier.
The veteran's service medical records have been secured.  He 
has indicated he is not receiving treatment for the knee; so 
there are no treatment records to secure.  VA has arranged 
for the veteran to be examined.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

B.		Factual Background

The veteran's service medical records show that he injured 
his left knee and underwent arthroscopy, then anterior 
cruciate ligament (ACL) reconstruction of the left knee.  

On July 2005 examination on behalf of VA, the veteran 
indicated he had constant knee pain, swelling, limited range 
of motion, and was unable to sit or stand for long periods of 
time.  He denied current treatment for his knee.  Physical 
examination revealed two faint surgical scars, barely 
visible, and no tenderness or limitation of motion due to the 
scars.  Drawer and McMurray's tests were negative.  
Instability was not noted.  There were very slight joint 
effusion and crepitus.  There was no locking or ankylosis.  
X-rays showed slight joint effusion, evidence of 
postoperative repair and narrowing of the left knee joint 
compartment.  Range of motion to the left knee was 0 to 120 
degrees, with slight pain from 115 to 120 degrees.  The 
examiner commented that after repetitive use, pain 
additionally limited the joint function, but fatigue, 
weakness, lack of endurance or incoordination did not, and 
estimated that on use there was an additional 15 degrees 
limitation of left knee range of motion as the veteran 
experienced more pain on repetitive use.

C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

At the outset it is noteworthy that because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Staged ratings are not warranted because no 
variance in degree of left knee disability during the appeal 
period is shown.  The veteran has not reported any treatment 
for the left knee since his separation from service, and 
there is no basis for rating the knee disability other than 
the report of the July 2005 examination on behalf of VA.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Any reasonable doubt is to be resolved in the claimant's 
favor.  38 C.F.R. § 3.102.  

The veteran's service-connected left knee disability has been 
assigned a 10 percent rating under Code 5260 (for limitation 
of knee flexion).  Code 5260 provides a 0 percent rating for 
limitation of flexion to 60 degrees, a 10 percent rating for 
limitation to 45 degrees, and higher ratings for greater 
limitations.  38 C.F.R. § 4.71a.

Other potentially applicable Codes include Code 5261 (for 
limitation of extension) which provides a 0 percent rating 
where extension is limited to 5 degrees, and compensable 
ratings where extension is limited at 10 degrees or more.  
Code 5257 provides for rating based on recurrent subluxation 
or lateral instability; Code 5256 provides for rating where 
there is ankylosis; and Codes 5258, 5259 provide for rating 
based on symptomatic removal of cartilage, and dislocated 
semilunar cartilage with "locking".  Codes 5003, 5010 
provide for rating knee arthritis based on limitation of 
motion.  The maximum rating under Code 5003 when limitation 
of motion is not to a compensable degree is 10 percent.  
38 C.F.R. § 4.71a.   

Here, extension is not limited (0 percent on examination), 
there are no subluxation of instability (tests for 
instability were normal), there is no ankylosis, arthritis of 
the left knee has not been diagnosed, and there is no 
semilunar cartilage, dislocated with frequent locking or 
removed symptomatic (although slight joint effusion was 
noted).  Consequently, rating under Codes 5003, 5010, 5256, 
5257, 5258, 5259, or 5261 would not be appropriate.  

What remains for consideration is Code 5260 (under which the 
current 10 percent rating is assigned).  The July 2005 
examination found that left knee flexion was limited to 120 
degrees, with pain beginning at 115 degrees.  The examiner 
opined that there would be an additional 15 degrees 
limitation on use.  Consequently, even with consideration of 
factors including pain and use, flexion would only be limited 
to 100 degrees.  Code 5260 provides a 0 percent rating where 
knee flexion is limited to 60 degrees, a 10 percent rating 
where flexion is limited to 45 degrees, and a 20 percent 
rating where flexion is limited to 30 degrees.  Clearly, the 
evidence does not show flexion limitation that meets or 
approximates criteria for a rating in excess of 10 percent.  
Consequently, an increased rating is not warranted.  


ORDER

A rating in excess of 10 percent for the service connected 
left knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


